Citation Nr: 1539467	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for dermatophytosis,  prior to December 9, 2010.  

2.  Entitlement to an increased rating in excess of 30 percent for dermatophytosis, from December 9, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision for the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2009.  A transcript of that hearing is of record and associated with the claims folder.  

In May 2013, the Board remanded the instant claim for further development.  

The issue of entitlement to an increased rating for dermatophytosis in excess of 30 percent, from June 12, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  


FINDING OF FACT

For the period prior to June 12, 2013, the Veteran's dermatophytosis was manifested by involvement of 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more but not constantly, during the last 12 month period.  More than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent and no more, have been met prior to December 9, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7806-7813 (2015).   

2.  The criteria for an increased rating in excess of 30 percent from December 9, 2010 to June 11, 2013 have not been met.   38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7806-7813 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006.  The letter fully addressed all notice elements in this matter.  They informed him of what evidence was required to substantiate the claim,  and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue on appeal.   

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in July 2006, December 2010, and June 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, and were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran.  

The Veteran testified at a Travel Board hearing in September 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating - Dermatophytosis 

The Veteran asserts that his dermatophytosis is more severe than the current rating reflects.  He maintains that he has dermatophytosis that covers three quarters of his entire body.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased-rating claims, such as this claim, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

After a careful review of the medical evidence of record, the Board finds that until June 11, 2013, no more than a 30 percent evaluation is warranted for dermatophytosis.  

The Veteran's service-connected dermatophytosis has been evaluated as 10 percent disabling prior to December 9, 2010 and 30 percent disabling at and since December 9, 2010 pursuant to 38 C.F.R. § 4.118.  The disability has been variously evaluated under DCs 7813-7806.  

Diagnostic Code 7813 states that dermatophytosis may be rated as disfigurement of the head, face, or neck, (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  It is important to note at the outset that dermatophytosis is more appropriately rated as dermatitis /eczema and the medical evidence throughout the appeal has shown no evidence of disfigurement , nor any evidence of scarring.  

Under Diagnostic Code 7806, dermatitis or eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; 60 percent is assigned with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.   

The Veteran underwent a VA examination in July 2006.  He reported that his rash had not changed at all since 1983 when he was last evaluated.  He related to the examiner that he warranted more than 10 percent for his disability.  He reported that he had been seen in the VA dermatology clinic from 1997 to 1999.  Since 1999, he has treated himself with over-the-counter preparations such as Eucerin and A1 silicone cream, and he stated that this usually keeps things at bay.  He reported that he was usually symptom-free if he religiously used Eucerin, but does have flares which occur in the winter and summer.  Physical examination revealed no eczema-type lesions on his skin.  There was no tinea versicolor noted.  The only clinically apparent variance was dry flaky skin.  The examiner stated that she was unable to estimate the percentage of skin affected as there was no clinical evidence of the diagnosis on the day of examination.  The pertinent diagnosis was tinea versicolor, no clinical evidence visualized , 0 percent total body, 0 percent exposed.  

VA outpatient treatment records from November 2006 to August 2010 were associated with the claims folder and reviewed.  In November 2006, it was noted the Veteran used Clotrimazole cream for his condition.  In May 2007, the Veteran was told to minimize showers due to xerosis.  He had nummular eczema which had resolved.  In September 2007, he was treated for nonspecific dermatitis.  Topical cream and conservative management was the treatment.  In September 2008, he was treated for itchy welts of 2 days duration.  He was prescribed HTC 2.5 ointment , Eucerin, and Zyrtec for use.  In January 2009, he was treated for an episode of welts.  His skin was found to be better, however he still had significant pruritis.  In April 2009, it was noted that he had occasional flare-ups of itchy skin and that required HTC cream at least 3-4 times weekly to keep his skin condition under control.  The diagnosis was dermatitis and xerosis with some improvement.  In July 2009, the Veteran was noted to have occasional flare-ups of itchy skin, using HTC cream at least 3-4 times weekly to keep his skin condition under control.  The diagnosis was dermatitis, xerosis , with some improvement.  In April and August 2010, his skin was described as at baseline with lots of scale and controlled, but persistent itching.  

In September 2009, the Veteran and his spouse testified before the undersigned VLJ.  The Veteran stated that he had shedding of the skin and itching 24 hours a day.  His wife described the amount and severity of the Veteran's shedding and itching and that he scratched continuously.  The Veteran related that he was prescribed several different creams for his skin and pills for his itching.  

The Veteran underwent VA examination in December 2010.  He stated that since his July 2006 Compensation and Pension examination, he had been seen in the dermatology clinic fairly frequently.  He reported flare-ups at least 2 times a year.  He complained of itchy skin, welts, and scabs.  He stated that his skin worsened in winter and summer, and generally when he sweats.  He used hydrocortisone cream, Eucerin, and decreased soap.  Physical examination revealed very slight erythemic dots covering the upper chest, back, upper arms, and neck.  On the day of the examination, there was no flare-up.  The Veteran submitted pictures of his skin during a flare-up, which showed 0 percent of his exposed skin, and 23 percent of his unexposed skin = 23 percent of his total skin was covered with the skin condition.  The skin condition was not raised or ulcerated.  The skin was, in general, dry, which is a xerosis.  There was no scarring or disfigurement.  There was also no hyperhidrosis or alopecia.  The examiner stated that the pictured rash and residual visualized during the examination did not resemble eczema.  The diagnosis was eczema.  According to the record, the Veteran was being treated for a variety of conditions.  The photographs of his skin, according to the examiner, did not resemble eczema, but contact dermatitis.  

VA outpatient treatment records from March 2011 to July 2012 were obtained, reviewed, and associated with the claims folder.  In March 2011, the Veteran was seen for dry, itchy skin.  In December 2011, physical examination showed scaly papules less than 1mm; ill defined, scaly erythema and scattered papules of scale.  On the Veteran's mid-back, there were pink, scaly papules approximately 3 mm.  His central chest showed ill-defined pink, scaly patches.  The skin on his trunk was extremely dry.  His legs were clear and his feet were covered with scale and fissures.  His skin was described the same in July 2012.  The diagnosis was tinea versicolor, isolated.  

Pursuant to the Board's May 2013 remand, the Veteran underwent a VA examination in June 2013.  The Veteran was described to have varying diagnoses which included dyshidrotic eczema, nummular eczema, xerosis dermatitis, seborrheic dermatitis, tinea versicolor, tinea pedis, pityriasis versicolor, actinic keratosis, seborrheic keratosis, and hyperkeratosis dermatoheliosis.  At the time of the examination, the Veteran did not have any flare-ups.  His skin was described as 0 percent affected on his exposed body and 34 percent of his total body was affected.  His skin diagnoses that were determined to be due to service were tinea versicolor, pityriasis versicolor and pruritis.  The other aforementioned skin disorders, according to the examiner, were all separate skin conditions and were not found due to service.  He was treated with antihistamines, 6 weeks or more, but not constant and constant or near constantly with  topical medications.  He was also treated with Cetirizine on one occasion.  Finally, it was noted that he had worked for 30 years as a mail handler for the United States Postal Service and his service-connected skin disorder never interfered with his activities of daily living  (ADLs) or occupation.  

A thorough review of the evidence of record reveals that throughout the appeals period, until June 11, 2013 a 30 percent rating, and no more is warranted for dermatophytosis.  

The physical evidence of record showed scaly papules around the neck area, upper chest, back, and arms.  Throughout this period, his exposed skin area affected by his service-connected skin disability was 0.  His total body area affected by his service-connected skin disability has been between 23 percent and 34 percent, sufficient to warrant a 30 percent disability rating.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, necessary to warrant a 60 percent rating, has not been shown at any time during the appeals period.   

The Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the manifestations and symptoms of the Veteran's dermatophytosis were applied to the applicable rating criteria.  The Board fully explained why the criteria for a 30 percent rating only had been met.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's dermatophytosis includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additional Considerations 

 The Board has also considered the Veteran's statements that his dermatophytosis disability is worse and that a higher rating should be granted for the disorder on appeal.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his dermatophytosis disorder according to the appropriate diagnostic codes or to attribute a current disability to an inservice disease or injury.  

Such competent evidence concerning the nature and extent of the Veteran's dermatophytosis and a relationship to service, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which dermatophytosis is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  For the dermatophytosis, the level of disability is rated the same throughout the rating period prior to June 12, 2013.  Therefore, an increased rating is warranted to 30 percent for the period prior to December 9, 2010, and the disability rating remains at 30 percent for the period until June 11, 2013.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During the appellate period, the Veteran has not raised, nor has the record shown, that he is unemployable due to his service-connected dermatophytosis.  In fact, during the December 2013 VA examination, it was specifically noted that the Veteran worked for 30 years as a mail handler and that his service-connected skin disability did not affect his ADLs or his ability to work.  


ORDER

An increased rating to 30 percent, but no higher, for dermatophytosis prior to December 9, 2010, is granted, subject to the laws and regulations regulating monetary benefits.  

A rating in excess of 30 percent for dermatophytosis for the period between December 9, 2010 and June 11, 2013 is denied.  


REMAND

Further development is necessary in this case.  

The Veteran asserts that his service-connected dermatophytosis is more severe than the current evaluation reflects.  He states that since his June 2013 VA examination, his service-connected skin disability has worsened.   A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his dermatophytosis, and has requested an additional VA examination in this regard, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ, and specifically associate all VA treatment records with the claims file.  

2.  After the above development, schedule the Veteran for a VA skin examination to determine the current severity of his service-connected dermatophytosis skin disorder.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disorder at its worst.  The claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail, to include, if deemed necessary, unretouched color photographs of the flare-up.  

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, by the Veteran's service-connected skin disorder only; and whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should so state, and, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history. 

Any and all opinions must be accompanied by a complete rationale.
 
3.  After the development has been completed, readjudicate the claim for the period from June 12, 2013.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board, as required.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


